Citation Nr: 1443769	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  08-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2007 rating action by the Department of Veterans Affairs (VA, Regional Office (RO), located in Cheyenne, Wyoming.

The appellant provided testimony at a January 2009 videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A hearing transcript was prepared and has been associated with the claims file.  It is noted that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ asked questions sought to elicit testimony that would substantiate the claims.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder. Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  

Subsequent to the hearing, the appellant's claims folder has three times been returned to the RO via the Appeals Management Center (AMC), in Washington, DC.  The first Remand occurred in April 2009, the second was dated October 2013, and the most recent Remand was returned to the AMC in March 2014.  After the April 2009 Remand, which requested that the appellant undergo an audiological examination and missing medical records be included in the claims folder, service connection was granted for tinnitus.  This occurred in August 2010.

The record reflects that the purpose of the second Remand, in October 2013, was to obtain another audiological examination because the previous examination was deemed to be inadequate or incomplete.  The claim was thus returned to the AMC so that another examination could be performed and more records obtained and included in the claims folder for review.  The claim was again returned to the Board.

Nevertheless, upon review of the claim, the Board once again concluded that the requested development had not occurred.  Thus, the claim was returned to the AMC so that another examination of the appellant could occur.  The record reveals that such an examination was accomplished and the claim has since been returned to the Board for review. Upon reviewing the development since March 2014, the Board finds there has been substantial compliance with its remand instructions with respect to the issue on appeal.  The Board notes that the Court has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

In this case, the AMC was ordered by the Board to obtain additional medical evidence with respect to the appellant's claimed disorder, and it has done so.  Specifically, the AMC was tasked to have an examiner provide additional comments with respect to the claimed disorder.  The appellant did undergo an audiological examination and that report is of record.  The results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.

Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issue now on appeal based on the evidence that is of record.


FINDINGS OF FACTS

1.  VA audiological test results do not show puretone thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or greater; or auditory thresholds for at least three of the frequencies at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test at less than 94 percent in the right ear.

2.  A hearing loss of the left ear did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disorder; a sensorineural hearing loss was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status;( 2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as his, and VA's, respective responsibilities in obtaining such evidence and information.  Readjudication via the issuance/publication of the most recent Supplemental Statement of the Case of July 2014 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded VA examinations over the course of this appeal, with the most recent occurring in April 2014.  The results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Board notes that the appellant also has a paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  Such evidence has been considered in deciding the instant appeal.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

A.  Laws and Regulations

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303 (2013), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and hearing loss becomes manifest to a compensable degree within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

With respect to the first requirement of a current disability, a hearing loss disability for VA purposes means that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the service member's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).


B.  Facts and Discussion

Turning to the merits of the claim, a review of the appellant's service treatment records do not show evidence of hearing loss as defined by VA regulations during his active duty service.  In fact, such records do not show any signs of clinical hearing loss per Hensley at the relevant puretone thresholds.   Nevertheless, the appellant has averred that he was not provided with ear plugs or other ear protection when he went to the range to fire his weapon.  He maintains that as a result of this nonprotection, he was exposed to acoustic trauma which, in turn, lead to the development of hearing loss in both ears.  

In conjunction with his claim for benefits, the appellant underwent a VA audiological examination in February 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
5
15
20
LEFT

10
10
40
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.

Another audiological examination was performed in December 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
25
LEFT
5
5
15
45
75

Speech audiometry revealed speech recognition ability of 100 percent for the right ear and 94 percent for the left ear.  The examiner did write that the appellant had sensorineural hearing loss in the right ear but not for VA compensation purposes, and that the appellant was suffering from hearing loss in the left ear.  In other words, while the right ear hearing loss was not considered a disability for VA purposes, the hearing loss of the left ear did meet such requirements.

In conjunction with the Board's 2014 Remand, the appellant underwent an otolaryngology examination in late April 2014.  The examiner reviewed the appellant's complete file and then examined the appellant.  Upon conclusion of the examination, the medical doctor found that the appellant's hearing loss was not due to service nor was it a pre-existing service disorder that was aggravated during the appellant's service.  The examiner opined that:

	. . . It is less likely as not that patient's hearing loss is related to noise exposure during active service.  It is less likely as not that patient's hearing loss is caused or aggravated by patient's (service-connected) tinnitus.  Hearing loss and tinnitus occur immediately after loud noise exposure/acoustic trauma, not delayed.  So if the patient had hearing loss and tinnitus from his prior acoustic trauma, this would have manifested immediately and been identified on his hearing test at separation (which it was not).  Also, tinnitus is a symptom of hearing loss; tinnitus does not cause hearing loss.  

The doctor indicated that the appellant did not have hearing loss of the right ear for VA compensation purposes but did have hearing loss of the left ear.  

Given the above evidence, the Board finds that service connection is not warranted for hearing loss of the right ear.  Pursuant to 38 C.F.R. § 3.385 (2013), the appellant has not been measured to have impaired hearing because the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is not 40 decibels or greater; or the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; or the speech recognition scores using the Maryland CNC Test are not less than 94 percent.  He has not submitted any competent clinical evidence that contradicts the findings from either VA examination or objective evidence showing a current hearing loss disability.  As the medical evidence does not indicate current a hearing loss of the right ear, the Board does not even reach the question of whether the claimed disorder is related to the appellant's military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  Thus, as the appellant has not demonstrated a current diagnosis of hearing loss of the right ear conforming to the requirements of 38 C.F.R. § 3.385 (2013), service connection must regrettably be denied.

With respect to the appellant's left ear, the medical evidence does show hearing loss for VA purposes.  Nevertheless, the only evidence favorable to the appellant's contention that his hearing loss is a result of his military service is the evidence provided by him.  The Board assumes, for purposes of this decision, that the appellant is competent to state that he experienced a decrease in his hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the service member.

There is nothing in the appellant's service medical records showing that the appellant had any type of decrease in his hearing while he was on active duty.  Rather, audiometric findings throughout service continually showed clinically normal auditory acuity at all relevant puretone thresholds.  The Board finds the appellant's contentions that he had hearing loss chronically and continuously following service to be inconsistent with the evidence of record.  Indeed, he specifically denied having hearing loss in the report of medical history completed at the time of his separation from service.  As such, the Board concludes that the appellant's statements are not credible.

The appellant is certainly competent to state what he experienced, such as experiencing hearing loss.  Jandreau v. Nicholson.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the noted hearing loss. In this case, the Board finds that the appellant's reports that he experienced hearing are less than credible.  The Board further points out that in support of his claim the appellant has not proffered any private medical opinions that would corroborate the appellant's assertions.

A VA doctor has hypothesized that the appellant's diagnosed hearing loss was not caused by in-service noise exposure or that the hearing loss became more disabling while in service or that a service-connected disorder has caused or resulted in the hearing loss.  Such opinion was authored following  a review of the record and was accompanied by a clear rationale.  Accordingly, this opinion is deemed highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  No other medical evidence of record refutes this opinion.

The Veteran himself believes that his hearing loss is related to service.  However, while he is competent to note his observable symptoms, he lacks the medical expertise to relate a currently diagnosed disorder to his active service many deacdes ago.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim, and, as such, service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.   




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


